Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Matthew Connors (Reg. 33, 298) on 3/22/2022.
The application has been amended as followings:


22. (Currently Amended) The method of claim 14, wherein the primary resonant coil and the drive coil are inductively coupled.
23. (Currently Amended) The method of claim 14, wherein the secondary resonant coil and the load coil are inductively coupled.

Allowable Subject Matter
3. 	Claims 1-4, 6, 8-17, 19, 21-26 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 14, 
Kim (“Range-Adaptive Wireless Power Transfer Using Multiloop and Tunable Matching Techniques,” 2015) teaches a transformer system comprising a four-coil ensemble system of magnetically coupled coils having fixed spacing geometry, the four-coil ensemble system comprising: a drive coil (e.g., loop in transmitter, Fig. 1 (a), Fig. 1(b));

a load coil (e.g., loop in receiver, Fig. 1(a), Fig. 1(b));
a secondary resonant coil of the length X2 (e.g., length of coil in receiver, Fig. 1(a), Fig. 1(b),
wherein the drive coil (loop in transmitter, Fig. 1(a), Fig. 1(B) producing magnetic fields and the primary resonant coil ( coil in transmitter, Fig. 1(a), Fig. 1(b) being magnetically coupled to the drive coil producing energy that is stored by the primary resonant coil and the secondary resonant coil ( coil in receiver, Fig. 1(a), Fig. 1(b) being magnetically coupled to the primary resonant coil to propagate the energy stored in the primary resonant coil to the secondary resonant coil without using a magnetic core ( see Fig. 1(a), Fig. 1(b), no magnetic core), wherein the secondary resonant coil ( coil in receiver, Fig. 1(a)Fig. 1(b) is then magnetically coupled to the load coil ( loop in receiver, Fig. 1(a), Fig. 1(b) ) where the energy is transferred to the load coil, wherein any of, or a combination of, a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the primary resonant coil and the secondary resonant coil ( see col 2, page 6234, the transfer efficiency depends on d23, which is the distance between primary and secondary resonant coil), a number of turns in the primary resonant coil, a number of turns in the secondary resonant coil, a number of turns in the drive coil, and a number of turns in the load coil.
Park (US20120286584A1) teaches a length of the drive coil is less than the length X2 (see Fig. 11, length of source coil is less than length of Tx resonant coil).
However, the prior art of record fails to teach or suggest a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the primary resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the secondary  resonant coil, and the first scaling 
Regarding to Claims 2-4, 6, 8-13, 15-17, 19, 21-26, they depend on claim 1 or 14 above.
5.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Terminal Disclaimer
6. The terminal disclaimer filed on 3/17/2022 disclaiming the terminal portion of
any patent granted on this application which would extend beyond the expiration date of US
10951064 B2 and US application No. 17165008 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chung (US 20150001950 A1 ) teaches about a method to  avoid fluctuations in coupling due to misaligned positions of the coils lead to a large variation in power efficiency.
Shimokawa (US 20100244583 A1) teaches about since the power-transmitting unit 10 and the power-receiving unit 20 are disposed apart from each other, the relative position thereof may be varied. The variation in the relative positions of the power-transmitting unit 10 and the power-receiving unit 20 induces the change in coupling strength between the power transmitter coil 13 and the power receiver coil 21

MIRBOZORGI (US20160172104A1) teaches about the proposed method 1) requires only a single primary coil, 2) facilitates systematic calibration and tuning because it presents the same coupling for every pair of receiver coil and transmitter coils of the array, 3) naturally localizes power towards a receiver using a limited number of primary coil elements to save energy without the need for a complex detection circuitry to locate the receiver, 4) is scalable by changing n, the number of parallel coil elements in the primary resonance array, and 5) is switchable from a four-coil to a three-coil topology by removing the secondary resonator on the RX side in order to provide optimal PTE and PDL both for short and long range power transmission applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/PINPING SUN/            Primary Examiner, Art Unit 2836